EXHIBIT Item 1. Financial Statements INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (in thousands, except per share amounts) For the Three Months Ended June 30, For the Six Months Ended June 30, 2008 2007 2008 2007 Revenues $ 135,585 $ 124,968 $ 261,512 $ 239,950 Cost of revenues 104,455 96,919 203,496 191,518 Gross profit 31,130 28,049 58,016 48,432 Operating expenses 24,914 24,021 48,546 48,206 Operating income 6,216 4,028 9,470 226 Other income (expense): Interest income 739 710 1,587 1,659 Interest expense (1,158 ) (1,315 ) (2,385 ) (2,808 ) Other 237 (134 ) 1,005 568 Total other income (expense) (182 ) (739 ) 207 (581 ) Income (loss) before taxes on income 6,034 3,289 9,677 (355 ) Taxes on income 1,732 759 2,806 49 Income (loss) before minority interests and equity in losses of affiliated companies 4,302 2,530 6,871 (404 ) Minority interests (177 ) (84 ) (333 ) (132 ) Equity in losses of affiliated companies (211 ) (14 ) (594 ) (320 ) Income (loss) from continuing operations 3,914 2,432 5,944 (856 ) Gain (loss) from discontinued operations, net of tax (516 ) 764 (603 ) (11,223 ) Net income (loss) $ 3,398 $ 3,196 $ 5,341 $ (12,079 ) Earnings (loss) per share: Basic: Income (loss) from continuing operations $ 0.14 $ 0.09 $ 0.21 $ (0.03 ) Gain (loss) from discontinued operations (0.02 ) 0.03 (0.02 ) (0.41 ) Net income (loss) $ 0.12 $ 0.12 $ 0.19 $ (0.44 ) Diluted: Income (loss) from continuing operations $ 0.14 $ 0.09 $ 0.21 $ (0.03 ) Gain (loss) from discontinued operations (0.02 ) 0.03 (0.02 ) (0.41 ) Net income (loss) $ 0.12 $ 0.12 $ 0.19 $ (0.44 ) The accompanying notes are an integral part of the consolidated financial statements. 6 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Unaudited) (in thousands, except share amounts) June 30, 2008 December 31, 2007 Assets Current assets Cash and cash equivalents $ 93,212 $ 78,961 Restricted cash 2,629 2,487 Receivables, net 92,794 85,774 Retainage 23,315 23,444 Costs and estimated earnings in excess of billings 37,802 40,590 Inventories 17,639 17,789 Prepaid expenses and other assets 27,577 28,975 Current assets of discontinued operations 19,383 31,269 Total current assets 314,351 309,289 Property, plant and equipment, less accumulated depreciation 71,940 73,368 Other assets Goodwill 122,475 122,560 Other assets 27,475 26,532 Total other assets 149,950 149,092 Non-current assets of discontinued operations 8,081 9,391 Total Assets $ 544,322 $ 541,140 Liabilities and Stockholders’ Equity Current liabilities Current maturities of long-term debt and line of credit $ 513 $ 1,097 Accounts payable and accrued expenses 93,909 87,935 Billings in excess of costs and estimated earnings 7,746 8,602 Current liabilities of discontinued operations 5,961 14,830 Total current liabilities 108,129 112,464 Long-term debt, less current maturities 65,000 65,000 Other liabilities 5,333 7,465 Non-current liabilities of discontinued operations 1,048 953 Total liabilities 179,510 185,882 Minority interests 3,201 2,717 Stockholders’ equity Preferred stock, undesignated, $.10 par – shares authorized 2,000,000; none outstanding – – Common stock, $.01 par – shares authorized 60,000,000; shares issued and outstanding 27,942,137 and 27,470,623 279 275 Additional paid-in capital 107,184 104,332 Retained earnings 244,318 238,976 Accumulated other comprehensive income 9,830 8,958 Total stockholders’ equity 361,611 352,541 Total Liabilities and Stockholders’ Equity $ 544,322 $ 541,140 The accompanying notes are an integral part of the consolidated financial statements. 7 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) For the Six Months Ended June 30, 2008 2007 Cash flows from operating activities: Net income (loss) $ 5,341 $ (12,079 ) Loss from discontinued operations (603 ) (11,223 ) Income (loss) from continuing operations 5,944 (856 ) Adjustments to reconcile to net cash provided by operating activities: Depreciation and amortization 8,263 7,789 Gain on sale of fixed assets (732 ) (857 ) Equity-based compensation expense 2,789 3,207 Deferred income taxes 2,130 (4,940 ) Other (6,159 ) 4,599 Changes in operating assets and liabilities: Restricted cash (138 ) (1,174 ) Receivables net, retainage and costs and estimated earnings in excess of billings (4,435 ) 7,884 Inventories 321 (1,428 ) Prepaid expenses and other assets 872 (555 ) Accounts payable and accrued expenses 3,891 (10,791 ) Net cash provided byoperating activities of continuing operations 12,746 2,878 Net cash provided by (used in) operating activities of discontinued operations 1,223 (7,418 ) Net cash provided by (used in) operating activities 13,969 (4,540 ) Cash flows from investing activities: Capital expenditures (6,872 ) (8,795 ) Proceeds from sale of fixed assets 1,304 1,287 Net cash used in investing activities of continuing operations (5,568 ) (7,508 ) Net cash provided by (used in) investing activities of discontinued operations 1,338 (1,423 ) Net cash used in investing activities (4,230 ) (8,931 ) Cash flows from financing activities: Proceeds from issuance of common stock 256 1,080 Additional tax benefit from stock option exercises recorded in additional paid-in capital – 129 Proceeds from notes payable 700 685 Principal payments on notes payable (1,284 ) (1,212 ) Principal payments on long-term debt – (15,768 ) Net cash used in financing activities (328 ) (15,086 ) Effect of exchange rate changes on cash 4,840 6,000 Net increase (decrease) in cash and cash equivalents for the period 14,251 (22,557 ) Cash and cash equivalents, beginning of period 78,961 96,393 Cash and cash equivalents, end of period $ 93,212 $ 73,836 The accompanying notes are an integral part of the consolidated financial statements. 8 INSITUFORM TECHNOLOGIES, INC. AND SUBSIDIARIES NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. GENERAL The accompanying unaudited consolidated financial statements of Insituform Technologies, Inc. and its subsidiaries (“Insituform” or the “Company”) reflect all adjustments (consisting only of normal recurring adjustments) that are, in the opinion of management, necessary for a fair presentation of the Company’s financial position, results of operations and cash flows as of and for the three and six months ended June 30, 2008 and 2007. The unaudited consolidated financial statements have been prepared in accordance with the requirements of Form 10-Q and, consequently, do not include all the disclosures normally made in an Annual Report on Form 10-K. Accordingly, the unaudited consolidated financial statements included herein should be read in conjunction with the audited consolidated financial statements and footnotes included in the Company’s 2007 Annual Report on Form 10-K filed with the Securities and Exchange Commission on March 10, 2008. The results of operations for the three and six months ended June 30, 2008 are not necessarily indicative of the results to be expected for the full year. 2.
